Authorization to Charge Deposit Account for Excess Claim Fees
	Applicant’s representative, Paul Pysher, has authorized charging Deposit Account 03-2410 for filing of one excess independent claim, more than three, added by this Examiner’s Amendment.   See the Authorization to Charge Deposit Account paper filed 14 October 2021.

Terminal Disclaimer
The terminal disclaimer filed on 15 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U. S. Patent No. 10519942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
This terminal disclaimer was filed to obviate a non-statutory double patenting rejection between the claims of the instant application and the patented claimst. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Paul Pysher on 14 October 2021.
The application has been amended as follows: 

The attached set of Claim Amendments, ‘16676071_ClaimAmendments.pdf’  included in this correspondence, replaces all prior versions and listings of the claims in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the recited apparatus or method set forth in the independent claims of this application.  The claims incorporate the allowable subject matter in parent application no. 15/272,099 using analogous terminology but presented in different form.   The reasons for allowance set forth in the parent application are hereby incorporated herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746